
	
		I
		112th CONGRESS
		1st Session
		H. R. 1969
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Ms. Jenkins (for
			 herself, Mr. Cleaver, and
			 Mr. Yoder) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for private-sector solutions to certain
		  pension funding challenges, and for other purposes.
	
	
		1.Reductions in contributions
			 to multiemployer plans to implement self-help measures adopted by labor and
			 management
			(a)Amendments to
			 ERISASection 305 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1085) is amended—
				(1)by redesignating
			 subsection (i) as subsection (j); and
				(2)by inserting after
			 subsection (h) the following:
					
						(i)Discretion To
				accept reduced contributions
							(1)In
				generalNotwithstanding any other provision of this section,
				during the funding plan adoption period, funding improvement period,
				rehabilitation plan adoption period, and the rehabilitation period, the Pension
				Benefit Guaranty Corporation may permit a plan sponsor to accept from an
				employer a ratified collective bargaining agreement with respect to the
				multiemployer plan that provides for a reduction in the level of contributions
				made by a contributing employer and appropriate reduction in level of future
				benefit accruals for any participants for a period of not more than 5 years (or
				such shorter period as determined by such Corporation) provided that such
				Corporation determines that—
								(A)the contributing
				employer will be unable to pay its debts when due and will be unable to
				continue business without a reduction in its contribution rates;
								(B)the aggregate
				withdrawal liability of the contributing employer with respect to all
				multiemployer pension plans exceeds $750,000,000, or such lower amount as
				determined to be appropriate by such Corporation;
								(C)there is
				substantial doubt as to the collectability of the withdrawal liability if the
				contributing employer were to withdraw from the plan;
								(D)the reduced
				contributions are not reasonably expected to have an adverse effect on the
				deficit of such Corporation;
								(E)other creditors,
				stakeholders, and other parties to which the contributing employer is obligated
				have accepted reductions that are comparable to those of the pension plan;
				and
								(F)such other
				conditions are satisfied as may be imposed in accordance with regulations
				prescribed by such Corporation.
								(2)Impact on
				withdrawal liability determinationsAny reduction in the level of
				contributions under this subsection shall be disregarded in determining any
				limitation on annual payments under subparagraphs (B) and (C) of section
				4219(c)(1) and in determining withdrawal liability under section 4201 with
				respect to the employer subject to the reduced contribution
				rate.
							.
				(b)Amendments to
			 Internal Revenue CodeSection 432 of the Internal Revenue Code of
			 1986 is amended—
				(1)by redesignating
			 subsection (i) as subsection (j); and
				(2)by inserting after
			 subsection (h) the following:
					
						(i)Discretion To
				accept reduced contributions
							(1)In
				generalNotwithstanding any
				other provision of this section, during the funding plan adoption period,
				funding improvement period, rehabilitation plan adoption period, and the
				rehabilitation period, the Pension Benefit Guaranty Corporation may permit a
				plan sponsor to accept from an employer a ratified collective bargaining
				agreement with respect to the multiemployer plan that provides for a reduction
				in the level of contributions made by a contributing employer and appropriate
				reduction in level of future benefit accruals for any participants for a period
				of not more than 5 years (or such shorter period as determined by such
				Corporation) provided that such Corporation determines that—
								(A)the contributing
				employer will be unable to pay its debts when due and will be unable to
				continue business without a reduction in its contribution rates;
								(B)the aggregate
				withdrawal liability of the contributing employer with respect to all
				multiemployer pension plans exceeds $750,000,000, or such lower amount as
				determined by such Corporation;
								(C)there is
				substantial doubt as to the collectability of the withdrawal liability if the
				contributing employer were to withdraw from the plan;
								(D)the reduced
				contributions are not reasonably expected to have an adverse effect on the
				deficit of such Corporation;
								(E)other creditors,
				stakeholders, and other parties to which the contributing employer is obligated
				have accepted reductions that are comparable to those of the pension plan;
				and
								(F)such other
				conditions are satisfied as may be imposed in accordance with regulations
				prescribed by such Corporation.
								(2)Impact on
				withdrawal liability determinationsAny reduction in the level of
				contributions under this subsection shall be disregarded in determining any
				limitation on annual payments under subparagraphs (B) and (C) of section
				4219(c)(1) of the Employee Retirement Income Security Act of 1974 and in
				determining withdrawal liability under section 4201 of such Act with respect to
				the employer subject to the reduced contribution
				rate.
							.
				(c)Technical and
			 conforming amendments
				(1)Section
			 4971(g)(4)(C)(ii) of the Internal Revenue Code of 1986 is amended by striking
			 432(i)(9) and inserting 432(j)(9).
				(2)Sections
			 101(f)(2)(B) and 103(f)(1)(B) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1021(f)(2)(B) and 1023(f)(1)(B)) are each amended by striking
			 305(i) each place such term appears and inserting
			 305(j).
				
